EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 1-9 and 13-23 appear to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitation of, “the intermediate layer comprises an adhesive adhered to metal on a first side and a hot melt material welded to a plastic material on an opposite side, wherein the connecting plate is formed from one of: a metal and a plastic material, and the respective edge regions of the at least one side wall and the ceiling are formed from the other material” in combination as claimed in claims 1, 7, 10, 19,  and 21 and
“an intermediate layer comprising a polymer based material, wherein the intermediate layer is disposed between the connecting plate and the edge region of the at least one side wall and the connecting plate and the edge region of the ceiling, wherein the intermediate layer comprises an adhesive adhered to metal on a first side and a hot melt material welded to a plastic4Case Ref. No. E2215.008(T).USWResponse to non-final Office Action of June 28, 2021Patent Application No. 15/322,054 material on an opposite side” in combination as claimed in claim 18 are not anticipated by or made obvious over the prior art of record in the Examiner’s opinion. The claimed invention requires two 4 layer attaching structures one that includes adhesive, metal, hot melt weld, plastic and configured to attach to the ceiling layer and the other that includes adhesive, metal, hot melt weld, plastic and configured to attach to the sidewall layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735